Election/Restriction
This application contains the following patentably distinct species:
Species I: Fig. 15, Collapsible accordion bellows sidewalls
Species II: Fig. 14A-14C, cylindrical shaped sidewall with cut-out section in sidewall
Subspecies II (a): Fig. 14A circular cut-out section
Subspecies II (b): Fig. 14B rectangular cut-out section
Subspecies II (c): Fig. 14C fish-shaped cut-out section
Species III: Figs. 1-3 and 8A-9F cylindrical container with peelable film lid with pull tab
Species IV: Figs 4A-4C cylindrical container with no bottom with rigid sealing ring
Subspecies IV (a): Figs. 4A and 4C flat cylindrical sidewall
Subspecies IV (b): Fig. 4B indented sidewall
Species V: Fig. 4D cylindrical container with not bottom, pliable peelable film attached to top of sidewalls and screw top above film.
Species VI: Fig. 5A transparent cylindrical bottomless container bracketed by annular rings at top and bottom of sidewalls
Species VII: Fig. 5B-5C tapered sidewalls with single bracket at top of sidewall, flange at bottom end
Subspecies VII (a): Fig. 5B bag liner is unattached
Subspecies VII (b): Fig. 5C bag liner is attached to bottom surface of flange portion
Species VIII: Figs: 6A-6B container with sidewalls flared outward at top portion
Species IX: Fig. 7A-7B cylindrical container with bag-like insert and peelable film lid with pull tab
Species X: Fig. 10 container with fish-shaped sidewall
Species XI: Fig. 11 container with bone-shaped sidewall
Species XII: Fig. 12 container with rectangular shaped sidewall
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species example of the mutually exclusive characteristics are listed in the group descriptions i.e. according bellow sidewalls from Species I is not required by any other listed species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) each group would require an individual search for the mutually exclusive characteristics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is advised if Species II, IV or VII is elected a subgroup (a), (b) or (c) must also be elected.
Applicant is further advised that none of the current claims are directed to the current figures. Specifically, no figures show the bottom surface of the pliable material being attached to the bottom edge of the sidewall or an internal surface of a sidewall. The figure show the pliable material or bag liner attached to the top end of the sidewall and in the case of Fig. 5C the bottom surface of the bottom flange, not the sidewall.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735